DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2019, 03/19/2021, 05/17/2021, 07/29/2021, 08/23/2021, and 11/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,555,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in scope is minor and patentably indistinct between the claims being compared.
U.S. Patent No. 10,555,555
U.S. Appl. No. 16/699,483
1. A method of controlling an aerosol-generating system, the system comprising: an aerosol-generating article including an aerosol-forming substrate and at least one component incorporating a taggant having an identifiable spectroscopic signature within a material of the at least one component; and an aerosol-generating device, comprising: a cavity configured to at least partially receive the aerosol-generating article; a power supply configured to supply power to at least one heating element to heat the aerosol-forming substrate to form an aerosol; control circuitry connected to the power supply; and a detector configured to detect the presence of the aerosol-


2. The method of controlling an aerosol-generating system according to Claim 1, further comprising detecting a presence of the aerosol-generating article presented externally to the aerosol-generating device.
3. The method of controlling an aerosol-generating system according to claim 2, wherein the preventing activation of the aerosol-generating device further 


4. The method of controlling an aerosol-generating system according to Claim 1, wherein the aerosol-generating system further comprises a charging unit, and wherein the method further comprises: detecting a presence of the aerosol-generating article presented externally to the charging unit; and  15providing an activation signal from the charging unit to the aerosol-generating device unless the detected taggant spectroscopic signature corresponds to the aerosol- generating article configured for use with the aerosol-generating system.
5. The method of controlling an aerosol-generating system according to claim 4, wherein the charging unit further 


6. The method of controlling an aerosol-generating system according to claim 1, further comprising increasing the temperature of the at least one heating element to above a24 temperature at which the taggant is deactivated, preventing the aerosol-generating article from being used again.
7. The method of controlling an aerosol-generating system according to claim 6, further comprising detecting an end of life of the aerosol-generating article, and increasing the temperature in 


8. The method of controlling an aerosol-generating system according to claim 1, the method further comprising:  10in a first mode of operation, detecting the presence of the aerosol-generating article and switching to a second mode of operation when the presence of an aerosol-generating article is detected; and in the second mode of operation, determining whether the aerosol-generating article comprises a taggant and, if so, determining the spectroscopic signature of the detected taggant, 15wherein in the first mode, the detector operates in a low power mode, and in the second mode, the detector operates in a high power mode.
9. The method of controlling an aerosol-generating system according to claim 8, wherein, in the first mode, the method further comprises detecting the presence 
.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The cited prior art, taken alone or in combination, does not disclose the claimed invention as a whole.
The claimed invention is a method of controlling an aerosol-generating system, the system comprising: an aerosol-generating article comprising an aerosol-forming substrate and at least one component incorporating a taggant within a material of the at least one component, a cavity which receives the aerosol-generating article, a power supply, control circuitry, and a detector for detecting the presence of the taggant; 
the method comprising: detecting the presence of the article, determining whether the article comprises the taggant, comparing the spectroscopic signature of the taggant with a look-up table, preventing activation of the aerosol-generating device unless a corresponding taggant is detected, and activating the aerosol-generating device if a corresponding taggant is detected.

The second closest prior art would be Faenza et al (US 2012/0302474). Faenza teaches a Stokes-shifting taggant which could be added to an oil or a lubricant. Faenza does not teach that the taggant may be added to an article of a smoking system. 
Examiner does not find a reason to combine the prior art references since the two references are not within the same field of endeavor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761